MEMORANDUM **
Yehuda Sharon appeals pro se the district court’s judgment in favor of defendants in his action alleging that defendants violated several state and federal laws when they refused to allow him to trade in his car to use towards the purchase value of a new car. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal for failure to state a claim, Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir.2003), and for abuse of discretion the dismissal for failure to file an amended complaint in a timely manner, Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir.1987).
We affirm the district court’s May 30, 2003 order of dismissal for the reasons stated therein.
The district court did not abuse its discretion in entering judgment after Sharon failed to follow its instructions regarding amending his complaint to state claims against Nissan Motors Acceptance Corporation. See Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir.1998).
Sharon’s remaining contentions lack merit.
Sharon’s motion to submit a videotape is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.